Name: Commission Implementing Decision (EU) 2016/2321 of 19 December 2016 on the format of the ready for recycling certificate issued in accordance with Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  environmental policy;  maritime and inland waterway transport;  deterioration of the environment;  technology and technical regulations;  information and information processing;  economic geography
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/112 COMMISSION IMPLEMENTING DECISION (EU) 2016/2321 of 19 December 2016 on the format of the ready for recycling certificate issued in accordance with Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular Article 9(9) thereof, Whereas: (1) Regulation (EU) No 1257/2013 lays down requirements for ship owners, administrations and recognised organisations regarding the issuance, endorsement, extension and presence on board of ready for recycling certificates. (2) In accordance with the requirements of Article 6(2)(c) of Regulation (EU) No 1257/2013, ships destined to be recycled are to hold a ready for recycling certificate. (3) Pursuant to Article 7 of Regulation (EU) No 1257/2013, a ship-specific ship recycling plan is to be developed prior to any recycling of a ship. The ship recycling plan is to address any ship-specific considerations that are not covered in the ship recycling facility plan or that require special procedures. (4) Pursuant to Article 8 of Regulation (EU) No 1257/2013, ships are to be subject to surveys by officers of administrations or of recognised organisations authorised by the administrations. The surveys aim to confirm that the inventories of hazardous materials comply with the applicable requirements of the Regulation. (5) Pursuant to Article 9(9) of Regulation (EU) No 1257/2013, after successful completion of a final survey, the administration or a recognised organisation authorised by it are to issue a ready for recycling certificate. That certificate is to be supplemented by the inventory of hazardous materials and the ship recycling plan. The format of the ready for recycling certificate must be consistent with Appendix 4 to the International Convention for the Safe and Environmentally Sound Recycling of Ships adopted in Hong Kong on 15 May 2009 (Hong Kong Convention). (6) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 Ready for recycling certificates issued in accordance with Article 9(9) and endorsed in accordance with Article 10(5) of Regulation (EU) No 1257/2013 shall comply with the format set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX Text of image READY FOR RECYCLING CERTIFICATE under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Note: This certificate shall be supplemented by the inventory of hazardous materials and the ship recycling plan) (Official seal) (State) Issued under the provisions of Regulation (EU) No 1257/2013 under the authority of the Government of (Name of State) by (Full designation of the person or organisation authorised under the provisions of Regulation (EU) No 1257/2013) Particulars of the ship Name of Ship Distinctive number or letters Port of registry Gross tonnage IMO number Name and address of shipowner IMO registered owner identification number IMO company identification Number Date of construction Text of image Particulars of the ship recycling facility(ies) Name of ship recycling facility Distinctive recycling company identity number (1) Full address Date of expiry of the inclusion of the ship recycling facility on the European List (1) Identity number as indicated in the European List. Particulars of the inventory of hazardous materials Inventory of hazardous materials identification/verification number: Note: In accordance with Article 9(9) of Regulation (EU) No 1257/2013, the inventory of hazardous materials is annexed to the ready for recycling certificate. The inventory of hazardous materials should be compiled on the basis of the standard format shown in the guidelines developed by the International Maritime Organization, supplemented, where applicable, by guidelines on aspects specific to Regulation (EU) No 1257/2013, such as substances listed in that Regulation but not in the Hong Kong Convention. Particulars of the ship recycling plan Ship recycling plan identification/verification number: Note: In accordance with Article 9(9) of Regulation (EU) No 1257/2013, the ship recycling plan is annexed to the ready for recycling certificate. THIS IS TO CERTIFY: 1. that the ship has been surveyed in accordance with Article 8 of Regulation (EU) No 1257/2013; 2. that the ship has a valid inventory of hazardous materials in accordance with Article 5(7) of Regulation (EU) No 1257/2013; 3. that the ship recycling plan was compiled in accordance with Article 7(2) of Regulation (EU) No 1257/2013; and 4. that the ship recycling facility(ies) where this ship is to be recycled is listed in the European list in accordance with Article 16 of Regulation (EU) No 1257/2013. This certificate is valid until (dd/mm/yyyy) (Date) Issued at (Place of issue of certificate) (dd/mm/yyyy) (Date of issue) (Signature of duly authorised official issuing the certificate) (Seal or stamp of the authority, as appropriate) Text of image ENDORSEMENT TO EXTEND THE VALIDITY OF THE CERTIFICATE UNTIL REACHING THE PORT OF THE SHIP RECYCLING FACILITY FOR A PERIOD OF GRACE WHERE ARTICLE 10(5) APPLIES (*) This certificate shall, in accordance with Article 10(5) of Regulation (EU) No 1257/2013 on ship recycling, be accepted as valid for a single point to point voyage from the port of: to the port of: Signed: (Signature of duly authorised official) Place: Date: (dd/mm/yyyy) (Seal or stamp of the authority, as appropriate) (*) This page of the endorsement shall be reproduced and added to the certificate as considered necessary by the Administration.